Citation Nr: 1605197	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  09-27 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to an initial disability rating in excess of 20 percent for hemorrhoids.

2. Entitlement to an initial disability rating in excess of 30 percent for sphincter impairment.

3. Entitlement to total disability based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from April 1967 to April 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Providence, Rhode Island.  The July 2008 rating decision granted service connection for hemorrhoids and assigned an initial, noncompensable disability rating. 

In May 2011, the Veteran testified before the undersigned at a Travel Board hearing at the RO.

In June 2012, the RO granted a 20 percent disability rating for the Veteran's service-connected hemorrhoids effective October 19, 2011.  In May 2014, the Board denied higher ratings for service-connected hemorrhoids and granted a separate 10 percent disability rating for associated sphincter impairment.  See also July 2014 Rating Decision.  In March 2015, the Court of Appeals for Veterans' Claims (Court) upheld a joint motion of the parties and remanded the claims on appeal for an adequate statement of reasons and bases.  Subsequent to the Court's remand, the RO granted a 20 percent disability rating for hemorrhoids and a 30 percent disability rating for impaired sphincter control, effective March 25, 2008 (the date of claim).  August 2015 Rating Decision.

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of this case should account for the existence of the electronic record.

FINDINGS OF FACT

1. The Veteran's service-connected hemorrhoids are characterized by pain, itching, and swelling, as well as persistent bleeding that necessitates the wearing of a pad.

2. The Veteran's service-connected sphincter impairment is characterized by occasional involuntary bowel movements and a constant, small amount of leakage necessitating the wearing of a pad.

3. The Veteran's service-connected disabilities prevented him from securing and/or following a substantially gainful occupation, effective August 27, 2014.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 20 percent for hemorrhoids are not satisfied.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code (DC) 7336 (2015).

2. The criteria for an initial disability rating in excess of 30 percent for sphincter impairment are not satisfied.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.130, DC 7332 (2015).

3. The criteria for entitlement to TDIU have been met, effective August 27, 2014.  See 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process

A.  Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

In initial disability rating cases, where service connection has been granted and an initial disability rating and effective date assigned, VCAA notice under 38 U.S.C.A. § 5103(a) is no longer required because the purpose of the notice was fulfilled by the grant of service connection.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The April 2008 letter that notified the Veteran of all five elements of service connection and informed him of his and VA's respective responsibilities for obtaining evidence in support of his claim, satisfied the duty to notify.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also VA letter to the Veteran, dated January 29, 2016.

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, PMRs, and VA medical records (VAMRs).  He has not identified any other records or evidence he wished to submit or have VA obtain.  To the contrary, in August 2015 he indicated that he had no other information or evidence to submit and requested that his case be returned to the Board for further appellate consideration.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The VA examination and/or opinion must be adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

A VA examination was most recently performed in July 2015.  The examination is sufficient to rate the Veteran's service-connected disabilities.  The examiner reviewed the electronic claims file, performed an in-person examination, and described the Veteran's disabilities in sufficient detail to enable the Board to make a fully informed decision.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  The July 2015 VA examination report is adequate to allow the Board to decide the Veteran's increased disability rating claims.  38 C.F.R. §§ 3.159(c)(4) & 3.327(a) (2015).

VA has satisfied its duties to notify and assist and the Veteran has had ample opportunity to participate in the development of his claim.

B.  Compliance with the Board's Prior Remand Directives

In September 2011 and May 2015, the Board remanded the issues on appeal for additional development.  Pursuant to the Board's remand directives, the RO obtained VA medical records from VAMC Boston (January 2008 to June 2012), VAMC Hyannis and VAMC Providence (August 2013 to May 2014), and from VAMC West Palm Beach (September 2014 to May 2015).  The RO also provided the Veteran with new VA examinations.  See June 2012 and August 2015 Supplemental Statements of the Case (SSOCs).  The Board finds substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West., 13 Vet. App. 141, 147 (1999).

C. Compliance with Hearing Officer's Duties

As noted above, the Veteran testified at a hearing before the undersigned in May 2011.  Under 38 C.F.R. § 3.103(c)(2) (2015), the hearing officer must fully explain the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the hearing officer has two duties under § 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97.

At the hearing, the Veteran had an opportunity to provide testimony in support of his claims, facilitated by questioning from the undersigned and his representative. The undersigned elicited testimony from the Veteran regarding the severity of, and treatment for, his service-connected disabilities. The Veteran did not raise any new issues at the hearing, and there is no indication that any outstanding evidence might exist that would provide additional support for the claims.  Moreover, the Board undertook additional development after the hearing was conducted, including obtaining additional VA records, and arranging for VA examinations to assess the severity of the Veteran's service-connected disabilities.  See id. at 498-99 (finding that any deficiencies in discharging the hearing officer's duties under § 3.103(c)(2) were rendered harmless by otherwise developing the record).  Given this development, in addition to the Veteran's testimony at the hearing and the evidence in the claims file, the "clarity and completeness of the hearing record [is] intact: and there is no prejudicial error concerning the hearing officer's duties under § 3.103(c)(2).  See Bryant, 23 Vet. App. at 498 (holding that the rule of prejudicial error applies to compliance with the hearing officer's duties under § 3.103(c)(2)); see also Sanders, 556 U.S. at 407, 410.



Merits of the Claims

Higher Ratings for Hemorrhoids and Sphincter Impairment

The Veteran asserts that his service-connected hemorrhoids and sphincter impairment warrant higher disability ratings.  October 2015 Appellate Brief.  His claims are denied.

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability.  Id.

The Schedule assigns DCs to individual disabilities.  DCs provide rating criteria specific to a particular disability.  If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs-a practice known as pyramiding-is prohibited.  Id; see 38 C.F.R. § 4.14.

In initial disability rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

The RO rated the Veteran's hemorrhoids under DC 7336 (external or internal hemorrhoids).  38 C.F.R. § 4.114.  DC 7336 provides a disability rating of:
* zero (non-compensable) percent for mild or moderate hemorrhoids;
* 10 percent for hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences; and
* 20 percent for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.

Id.

The RO rated the Veteran's sphincter impairment under DC 7332 (rectum and anus, impairment of sphincter control).  38 C.F.R. § 4.114.  DC 7332 provides a disability rating of:

* zero percent (non-compensable) for healed rectum/anus or slight impairment of sphincter control without leakage;
* 10 percent for constant slight impairment of sphincter control or occasional moderate leakage;
* 30 percent for occasional involuntary bowel movements or impairment of sphincter control necessitating the wearing of a pad;
* 60 percent for extensive leakage and fairly frequent involuntary bowel movements; and
* 100 percent (total) rating for complete loss of sphincter control.

Id.

In April 2008, a VA examiner noted that a February 2005 colonoscopy revealed internal hemorrhoids and colon polyps.  A physical examination showed no evidence of fecal leakage, anemia, fissures, bleeding, or rectal prolapse.  The examination also showed excellent sphincter tone.  The Veteran reported that he experiences chronic, intermittent bright red blood per rectum, uses incontinent pads about five times a month due to rectal bleeding, and experiences fecal leakage five to ten times a month.  He also reported ongoing symptoms of pain, itching, and swelling associated with his hemorrhoids and that his service-connected disability does not affect his work-he stated that he missed an occasional meeting due to his hemorrhoids.  He stated that he used a pad if bleeding occurred and if he had frequent bowel movements he would run to the bathroom more frequently.  The VA examiner concluded that the Veteran's service-connected hemorrhoids have little if any effect on his work.

In his July 2009 substantive appeal, the Veteran stated that his hemorrhoids caused him constant pain, itching, and bleeding, and that he had to go to the bathroom 10 to 15 times a shift to clean himself.

At the May 2011 hearing, the Veteran testified that he experienced pain, bleeding, and fecal leakage.  He explained that his hemorrhoids had worsened since his April 2008 VA examination and that his condition results in him missing work on occasion.  He also explained that he uses pads to catch blood and fecal leakage and that walking aggravates symptoms such as bleeding and pain.  The Veteran's symptoms manifest three times a month for periods of between four and five days.  May 2011 Hearing Transcript.

The Veteran underwent a second VA examination in October 2011.  The examiner reviewed the claims file and diagnosed the Veteran as having internal/external hemorrhoids.  He noted that the Veteran soils his undergarments on a daily basis and has no control over this process, that the Veteran's soiling is sometimes accompanied by blood, and that the Veteran's fecal incontinence, occurring on a regular basis, is aggravated by physical activities such as walking.  Although physical examination revealed no external hemorrhoids, the examiner found: mild to moderate internal/external hemorrhoids with persistent bleeding; occasional moderate leakage due to impairment of rectal sphincter control; and that the Veteran's service-connected hemorrhoids did not impact his ability to work.

In April 2015, a colonoscopy revealed internal hemorrhoids and diverticulosis (pockets) throughout the colon.  A VA physician diagnosed the Veteran as having both conditions.

In July 2015, another VA examiner diagnosed the Veteran as having hemorrhoids and noted an extensive history of surgical repair.  The examiner observed that the Veteran's hemorrhoids resulted in persistent bleeding as well as small amounts of stool leakage on a daily basis.  With respect to impaired sphincter control, the examiner indicated that there was occasional involuntary bowel movements and constant slight leakage that necessitates wearing a pad.  During the examination, the Veteran reported having chronic daily itching that is annoying and "sometimes disruptive to his wellbeing," and that he treats with astringent type pads on a daily basis.  The examiner concluded that the Veteran's rectal/anal symptoms resulted in moderate to severe discomfort, to include emotional and mental impairment resulting from a social phobia of stool incontinence, minimal pain and swelling, moderate itching, and stool leakage on a daily basis.

The July 2015 examiner opined that the Veteran's rectal/anal disabilities impacted his ability to work.  The examiner noted that the Veteran is currently retired, but that when he was working he constantly wore a rectal pad in order to mitigate the effects of stool leakage.  The examiner also noted that the Veteran's service-connected rectal/anal symptoms limit his ability to walk (for fear of aggravating his symptoms), prevent him from sitting for more than 30 minutes at a time, and result in difficulty sleeping due to fear of soiling.  The examiner found that the Veteran could not lift more than 20 pounds for fear that the strain of lifting might aggravate his symptoms.

In October 2015, the Veteran asserted that his rectal/anal symptoms warrant higher disability ratings.  October 2015 Appellate Brief ("Appellant strongly asserts that his disability picture is worse than currently rated.").  He reported persistent bleeding, small amount of stool leakage requiring pads that are changed on a daily basis, occasional involuntary bowel movements, and daily itching.

The Veteran's hemorrhoids have been assigned the maximum (20 percent) disability rating provided under DC 7336; consequently, there is no basis for assigning a higher rating for the Veteran service-connected hemorrhoids under DC 7336.

Similarly, the symptoms associated with the Veteran's service-connected sphincter impairment do not warrant a disability rating in excess of 30 percent under DC 7332.  The evidence does not support a finding of extensive leakage and fairly frequent involuntary bowel movements.  Specifically, in April 2008 the Veteran reported fecal leakage five to ten times a month, at which time physical examination revealed excellent sphincter control.  At his May 2011 hearing, he testified that his symptoms manifested three times a month for periods of up to five days.  On VA examination in October 2011, the examiner noted that the Veteran's impaired sphincter control resulted in regular fecal incontinence.  On VA examination in July 2015, the examiner found that the Veteran's impaired sphincter control resulted in occasional involuntary bowel movements and a constant, but a small amount (or slight) of anal leakage, that necessitated wearing a pad.  These symptoms, as described by the Veteran and noted on examinations, are consistent with a 30 percent rating, that is, occasional involuntary bowel movements that necessitate the wearing of a pad.  The Veteran has not asserted, and the evidence does not show, that he has fairly frequent involuntary bowel movements.  And while his experiences fecal leakage on a daily basis, described as constant, it has not been shown to be extensive in degree.  Rather, the July 2015 VA examiner noted that the leakage was slight, or in a small amount.  Thus, the medical and lay evidence documents slight rather than extensive leakage, and occasional rather than fairly frequent involuntary bowel movements.  38 C.F.R. § 4.114, DC 7332.  The preponderance of the evidence is against the claim.  

The benefit-of-the doubt rule does not apply and a disability rating in excess of 20 percent for service-connected hemorrhoids and in excess of 30 percent for service-connected sphincter impairment are denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990).

The Board has considered whether the Veteran's increased disability rating claims should be referred for extraschedular ratings.  See 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The ratings provided under the VA Schedule for Rating Disabilities (Schedule) are averages; consequently, an assigned rating may not completely account for an individual veteran's circumstances.  However, a disability generally has to present an exceptional and/or unusual disability picture to render impractical the application of the regular schedular standards.  Id.  When an assigned rating is deemed inadequate, the case may be referred for extraschedular consideration.  Id.

Whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is based on a three-step inquiry.  Thun, 22 Vet. App. at 115.  First, the schedular criteria must be inadequate to describe the claimant's disability level and symptomatology.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, factors such as marked interference with employment and frequent periods of hospitalization must relate to the disability being evaluated.  Third, and finally, the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the claimant's disability picture requires assigning of an extraschedular rating.  Id.

Referral for extraschedular consideration for the service-connected disabilities on appeal is not warranted.

The fact that the rating criteria do not mention every symptom or manifestation of the claimed disability does not per se render the criteria inadequate to compensate for the disability.  Schedular ratings address the average impairment in earning capacity caused by a claimed disability; consequently, the rating criteria are adequate even if they do not account for each claimant's circumstances in their entirety.  Thun, 22 Vet. App. at 114.  VA regulations recognize that claims will present myriad "atypical instances" and provide that "it is not expected . . . that all cases will show all the findings specified" by a particular diagnostic code.  38 C.F.R. § 4.21.  Instead, the evaluation of service-connected disabilities involves coordinating the rating criteria with impairment of function.  Id.  Moreover, rating criteria are not designed to compensate for a given sign or symptom.  Rather, they compensate for the effects of a disability on a claimant's ability to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10 (2015) (stating that the basis of disability evaluations is the ability of the body as a whole, the psyche, or a system or organ of the body to function under the ordinary conditions of daily life); 38 C.F.R. § 4.21 (2015) ("[c]oordination of rating with impairment of function will . . . be expected in all instances").  Thus, rating criteria are generally adequate to compensate for all non-exceptional disabling effects.  See 38 C.F.R. § 4.1.

Similarly, the fact that a disability interferes with employment "cannot constitute an 'exceptional or unusual' circumstance rendering application of the rating schedule impractical."  VAOPGCPREC 6-96.  The rating schedule is based on the average impairment of earning capacity due to service connected disability; consequently, the "the rating schedule clearly recognizes that the rated disability interferes with employment."  Id.; see also 38 C.F.R. § 4.1.

The manifestations of the Veteran's service-connected hemorrhoids and sphincter impairment are contemplated-directly or indirectly-by DCs 7336 and 7332.  The Veteran's service-connected hemorrhoids are characterized by the use of incontinent pads to manage rectal bleeding, pain and swelling, and moderate, "annoying" itching that the Veteran describes as "sometimes disruptive to his wellbeing."  The Veteran's service-connected sphincter impairment is characterized by occasional involuntary bowel movements and slight, constant leakage that necessitate the daily use of a rectal pad.  July 2015 Examination Report.  The Veteran's rectal/anal symptoms result in moderate to severe discomfort, to include emotional and mental discomfort due to a social phobia of stool incontinence.

Although DC 7336 does not specifically mention pain, swelling, and/or itching in connection with hemorrhoids, these symptoms are implied in any diagnosis for hemorrhoids.  A "hemorrhoid" is a "prolapse of an anal cushion, resulting in bleeding and painful swelling in the anal canal."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st ed. 2007).  Pain, swelling, and itching are direct clinical manifestations of the Veteran's service-connected disability.  They are the basis for hemorrhoid diagnosis.  As such, these symptoms do not suggest impairment beyond or distinct from what is contemplated by DC 7336, which compensates for impairment associated with a hemorrhoid disability.  38 C.F.R. § 4.114.  Similarly, the fact that DC 7336 identifies bleeding as a symptom of hemorrhoids infers that the schedular criteria compensate for the use of rectal pads.  As stated above, the rating criteria compensate for the effect of a given sign or symptom on an individual's ability to function under the ordinary conditions of daily life.  See 38 C.F.R. § 4.1.  Moreover, the rating criteria do not need to list every symptom in order to be adequate for evaluation purposes.  38 C.F.R. § 4.21; Thun, 22 Vet. App. at 114.  Thus, the schedular criteria are not silent in regard to the pain, swelling, and itching attributed to the Veteran's service-connected hemorrhoids; rather, they fully compensate for the symptoms/impairments associated with this service-connected disability.  This is further supported by the general phrasing of the criteria for a noncompensable rating, that is, for hemorrhoids that are "mild" or "moderate."

Similarly, DC 7332 directly addresses the occasional involuntary bowel movements and leakage that characterize the Veteran's service-connected sphincter impairment, and accommodates the need to wear a rectal pad to manage these symptoms.

Although DCs 7336 and 7332 do not specifically address the "emotional and mental impact" associated with hemorrhoids/sphincter impairment, the schedular criteria encompass such symptoms-symptoms that generally accompany all disabilities-as a matter of course.  Disability is defined as "an incapacity or lack of ability to function normally."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st ed. 2007).  Such an "incapacity or lack of ability" is likely to have a psychological impact, in much the same way that a physical disability likely results in some degree of pain/discomfort.  Thus, the emotional/mental discomfort resulting from the Veteran's service-connected disabilities do not suggest manifestations different from, or more severe than, the levels of disability compensated for by DCs 7336 and 7332 and, subsequently, do not render the application of the rating criteria impractical.  Further, the Veteran is separately rated and compensated for psychiatric impairment pursuant to DC 9411.  

Moreover, a comparison of the Veteran's symptoms and resulting functional impairment with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  The Veteran's symptoms limit his ability to walk and/or sit for prolonged periods as well as to lift objects that weigh more than 20 pounds; however, they do not, by themselves, markedly interfere with his employment or require frequent periods of hospitalization.  April 2008 VA Examination Report (finding that the Veteran's service-connected hemorrhoids have little if any effect on his work); May 2011 Hearing Transcript (testifying that the Veteran's service connected rectal/anal disabilities result in him missing work on occasion); October 2011 VA Examination (finding that the Veteran's service connected hemorrhoids did not impact his ability to work);  July 2015 VA Examination Report (finding that the Veteran's service-connected hemorrhoids and impaired sphincter control limit him to performing sedentary work).  Moreover, no VA examiner or treating clinician has indicated that the service-connected disabilities on appeal are otherwise exceptional or unusual.

Further, the rating criteria are assumed to be adequate to compensate a service-connected disability.  See 38 C.F.R. § 4.1.  This assumption may be rebutted by a specific showing to the contrary.  Because the practice of rating disabilities in terms of daily functional and occupational impairment is built into the schedular standards-most rating criteria do not mention that a disability is rated in terms of impairment-there must be affirmative evidence that the disability in question 1) does not fit squarely into the Schedular framework-which is designed to be broad enough to encapsulate many possible variations of a given disability-and 2) is "so exceptional or unusual" as to render the application of the schedular criteria impractical.  See 38 C.F.R. §§ 4.1, 4.10; Thun, 22 Vet. App. at 114.

A Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1364-66 (Fed. Cir. 2014).  After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Veteran does not have any additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Therefore, the Veteran's claims do not present an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In summary, there are no disabling effects of the Veteran's service-connected hemorrhoids and/or sphincter impairment not accounted for under the schedular criteria so as to render their application impractical, even if a given sign, symptom, or example of functional impairment or external challenge is not specifically mentioned in the rating criteria.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b).  The first step of the inquiry is not satisfied and, therefore, the Board will not refer this case for extraschedular consideration.  See Thun, 22 Vet. App. at 118-19 (holding that a finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis to deny extraschedular consideration without regard to whether there was marked interference with employment); 38 C.F.R. § 3.321(b).


Entitlement to Total Disability due to Individual Unemployability (TDIU)

The issue of entitlement to TDIU has been raised in connection with the evaluation of the Veteran's increased disability rating claims.  See July 2015 VA Examination Report; VA Form 21-8940, dated January 19, 2016; see also 38 C.F.R. §§ 3.340, 4.16 (2015); Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009) (holding that TDIU is not a separate claim for benefits; rather, it involves an attempt to obtain an appropriate rating for a disability or disabilities).

Total disability exists when an impairment of mind or body is sufficiently incapacitating that it prevents the average person from securing or following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  Substantially gainful employment is defined as work that is more than marginal and permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).



Generally, a total disability rating may be assigned when the schedular rating is less than 100 percent and the disabled person is unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities.  See 38 C.F.R. §§ 3.341(a), 4.16(a); see also Bradley v. Peake, 22 Vet. App. 280, (2008) (holding that TDIU may be awarded when the schedular rating is 100 percent in order to qualify the Veteran for special monthly compensation).  A Veteran's level of education, special training, and previous work experience may be considered as part of a TDIU claim.  A Veteran's age or impairment(s) caused by non-service connected disabilities may not be considered as part of a TDIU claim.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.18.  The critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

If unemployability is the result of only one service-connected disability, this disability must be rated at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one disability must be rated at 40 percent or more and the combined disability rating must be 70 percent or more.  Id.  Disabilities of one or both upper or extremities or one or both lower extremities (to include the bilateral factor), disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system (such as orthopedic disabilities) are considered as one disability for TDIU purposes.  Id.

The schedular criteria for TDIU have been met effective May 24, 2012.  See 38 C.F.R. § 4.16(a).  The Veteran's PTSD was rated 50 percent disabling as of May 24, 2012 and his combined disability rating was 80 percent as of the same date.  See August 2015 Rating Decision; 38 C.F.R. § 4.25 (2015).

The evidence of record indicates that the Veteran's service-connected disabilities, to include PTSD, hemorrhoids and impaired sphincter control, prevent him from securing and/or maintaining gainful employment.



By August 27, 2014, the Veteran had retired from his job as a school custodian.  See VA Form 21-8940, dated January 19, 2016 (reporting that the Veteran last worked full time on August 26, 2014); see also January 2014 VA Examination Report; April 2014 Request for Employment Information in Connection with Claim for Disability Benefits (documenting that the Veteran was employed); June 2014 Rating Decision (denying entitlement to TDIU because the Veteran was currently employed).  The evidence of record suggests that the Veteran remains retired and is not currently employed.  

Although the April 2008 and October 2011 VA examiners concluded that the Veteran's service-connected hemorrhoids and sphincter impairment had little impact on his ability to work, the July 2015 VA examiner found that these disabilities limited his ability to work.  July 2015 VA Examination Report (observing that the Veteran's symptoms limited his ability to walk and/or sit for prolonged periods (over 30 minutes) and prevented him lifting over 20 pounds); see also April 2008 and October 2011 VA Examination Reports.  The July 2015 VA examiner noted that the Veteran's anal/rectal service-connected disabilities resulted in severe emotional and mental discomfort "due to his social phobia of stool incontinence."

Moreover, VA medical evidence indicates that the Veteran had difficulty maintaining his job as a school custodian for several years prior to his retirement due to mental health problems related to his service-connected PTSD.  In December 2012, the Veteran had a confrontation with his supervisor, which resulted in him being absent from work for several weeks.  March 2014 VAMRs.  He reported that his return to work was "easier than he imagined," but noted ongoing "conflictual relationships" at work and rumors that his employer had begun termination proceedings against him.  March 2014 VAMRs.  In July 2013, a VA examiner noted that the Veteran had exhibited irritability with outbursts at work and had had multiple incidents at work that required him to take leave.  The examiner found that the Veteran's mental health symptoms resulted in occupational and social impairment with occasional decrease in work.  Although the examiner opined that the Veteran could "generally function[] satisfactorily, with normal routine behavior, self-care and conversation," he noted that the Veteran had had "significant interpersonal problems with the school principal . . . including several incidents of aggression" over the nine years that he had worked as a school custodian.  See also April 2014 VA Examination Report (finding that the Veteran's PTSD causes occupational and social impairment with reduced reliability and productivity).

In September 2013, the Veteran was dismissed from his job for the day after he admitted to having a mental illness and was required to supply his employer with a note from his mental health provider, stating that he was capable of returning to work.  September 2013 VAMRs.  The Veteran returned to work, but reported that his work environment was stressful and that he looked forward to retirement.  January 2014 VAMRs (noting that occupational stress related incidences affect the Veteran's ability to work at times).  In March 2014, the Veteran stated that he planned to retire early-July 2014 instead of December 2014-and that "I can't take working anymore."  In April 2014, the Veteran's VA psychologist noted that the Veteran's PTSD symptoms-outbursts of anger, sleep loss, anxiety-have resulted in absenteeism from work.  April 2014 VAMRs.  Similarly, in May 2014 the Veteran reported being sick of work and angry at being denied vacation time and expressed a desire to sell his house and retire.  May 2014 VAMRs.  In December 2014, the Veteran explained that he had "had to retire because of his irritability." December 2014 VAMRs.

Thus, the medical and lay evidence suggests that the Veteran's service-connected disabilities prevent him from working.  The Veteran's most recent work history is characterized by confrontation, irritability and anger outburst, and excessive absenteeism due to his service-connected disabilities.  Moreover, the Veteran took early retirement from his job as a school custodian because his service-connected disabilities severely limited his ability to complete his job duties.



The preponderance of the evidence establishes that the Veteran's service-connected disabilities prevent him from securing/maintaining full-time employment.  Entitlement to TDIU is granted from August 27, 2014 onward.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2013); Gilbert, 1 Vet. App. at 55.  Entitlement to TDIU prior to that date is not warranted, as the Veteran was employed on a full time basis until August 26, 2014.  See Faust v. West, 13 Vet. App. 342 (2000).


ORDER

An initial disability rating in excess of 20 percent for hemorrhoids is denied.

An initial disability rating in excess of 30 percent for sphincter impairment is denied.

Entitlement to TDIU is granted effective August 27, 2014.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


